NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to the claims, filed on October 6, 2021, is acknowledged. This claim listing replaces all prior versions and listings of the claims. 
Applicant's amendment to the specification, filed on October 6, 2021, is acknowledged. 
Applicant’s submission of terminal disclaimers, filed on October 6, 2021 and October 29, 2021, is acknowledged. 
Applicant’s remarks filed on October 6, 2021 in response to the non-final rejection mailed on July 6, 2021 have been fully considered. 
Previous objections and rejections are withdrawn in view of the applicant’s instant amendment to the claims, the applicant’s instant remarks, the applicant’s submission of terminal disclaimers, and MPEP 804.I.B.1.(b)(i). 

Terminal Disclaimers
The terminal disclaimer filed on October 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,683,220, 9,708,587, 10,100,289, 10,113,153, 10,704,030, and 10,982,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
October 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,689,627 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Melanie Neely Willis on November 1, 2021.
Please amend claims 1, 10, and 12 as follows:

1.	(Currently Amended)  A recombinant cytochrome P450-BM3 variant having cytochrome P450-BM3 activity and comprising the amino acid sequence of

10.	(Currently Amended)  The vector of claim 8, wherein said host cell is E. coli
12.	(Currently Amended)  A method for producing at least one recombinant cytochrome P450-BM3 variant comprising culturing the host cell of claim 11 under conditions such that the[[a]] recombinant cytochrome P450-BM3 variant is produced.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/David Steadman/Primary Examiner, Art Unit 1656